     Case 2:19-cv-00658-KJM-KJN Document 62 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GLENN O'CONNOR,                                           Case No. 2:19-cv-00658 KJM KJN (P)
12
                                              Plaintiff,       ORDER
13
                    v.
14

15   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND
16   REHABILITATION, et al.,
17                                        Defendants.
18

19         Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C. §

20   1983. Good cause having been shown, Defendants’ request for a twenty-one days extension of

21   time to respond to Plaintiff’s written discovery requests (ECF No. 61) is granted. Defendants

22   Brockenborough, Weiss, Manning, Boyd, and Holmes shall have until January 12, 2021, to serve

23   Plaintiff with responses to his first set of written discovery requests.

24   Dated: December 23, 2020
25

26
27

28   Ocon658.eot(2)
                                                           1
                                                                       [Proposed] Order (2:19-cv-00658 KJM KJN)
